                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 STEPHEN M. BARRIENTEZ,                         )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )             No. 4:19-CV-3407 JMB
                                                )
 ANNE L. PRECYTHE,                              )
                                                )
                Respondent.                     )

                                MEMORANDUM AND ORDER

       Before the Court are two pending motions in this 28 U.S.C. § 2254 matter. First, petitioner

Stephen M. Barrientez filed a motion for leave to proceed in forma pauperis on December 30,

2019. ECF No. 2. However, on January 10, 2020, the Court received payment of the full $5 filing

fee in this matter. As a result, petitioner’s motion to proceed without prepayment will be denied

as moot. Second, the Court received by mail an unsigned document titled “Motion For Amicus

Curiae; Best Friend Standing As Mediator For Stephen M. Barrientez, With Counsel Appointment

and For Dennis Ray Wright To Help Mr. Stephen M. Barrientez, In His Decision Making.” ECF

No. 4. It appears that this unsigned motion is being brought by a non-party to this case, Dennis

Ray Wright. See id. at 1 (“COMES NOW, Dennis Ray Wright, in pro-se files this motion to this

Honorable Court …”). There is no indication that Dennis Ray Wright is an attorney. Only

attorneys can file papers on a party’s behalf. 28 U.S.C. § 1654; Fed. R. Civ. P. 11. As a result,

this motion will be stricken.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis [ECF No. 2] is DENIED as moot.
      IT IS FURTHER ORDERED that the motion titled “Motion For Amicus Curiae; Best

Friend Standing As Mediator For Stephen M. Barrientez, With Counsel Appointment and For

Dennis Ray Wright To Help Mr. Stephen M. Barrientez, In His Decision Making” [ECF No. 4] is

ordered STRICKEN from the docket.

      Dated this 28th day of January, 2020.



                                              /s/ John M. Bodenhausen
                                              JOHN M. BODENHAUSEN
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
